DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 6, 2021, has been entered.  Claims 1-3, 5, 7-16, 28-30 remain pending in the application.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-16, 28-30 have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, ln 4, states “any of first, second, or third flow thresholds”.  However the thresholds have not been previously introduced.  Please amend as follows “any of a first, a second or a third flow threshold[[s]]” .   The examiner will interpret the claim in this manner. 

Appropriate correction is required.
Specification


Claim 30 states, “wherein the at least one of the first expected leak rate or the second expected leak rate includes the first expected leak rate and the second expected leak rate.”

The examiner is unable to find this language in the specification, or a depiction in the drawings of this claim language, based on the present application.  Applicant is required to cancel the new matter in the reply to this Office Action or show the examiner support for the new claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein the at least one of the first expected leak rate or the second expected leak rate includes the first expected leak rate and the second expected leak rate.”  

Claim 1, from which claim 30 is dependent, describes the first aperture is associated with “a first expected leak rate” and the second aperture is associated with “a second expected leak rate”.  It is not clear how the “first expected leak rate” includes both the “first” and “second expected leak rates”.
It is clear that the total expected leak rate would include the “first expected leak rate” and the “second expected leak rate” so the examiner will interpret the claim in this manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-2, 9, 12, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0231021 A1), in view of Karpowicz (US 2007/0219532 A1). 
Regarding claim 1, Smith discloses a negative pressure wound therapy apparatus (negative pressure therapy system 100, 200, as examples; para [0019], [0041]; Fig. 1 and 2) comprising: 
a negative pressure source (negative pressure source 104, 204 as examples; para [0019], [0041]; Fig. 1 and 2) configured to couple via a plurality of fluid flow paths to a plurality of wounds covered by a plurality of wound dressings and provide negative pressure to the plurality of wounds (tube 124, 126; [0019]; Fig. 1 and 2; tubes 124 and 126 are fluid flow paths between the negative pressure source 104, 204 and the tissue site 101 or dressing 102, 106), the plurality of fluid flow paths comprising: 
a first fluid flow path configured to fluidically connect a first wound dressing of the plurality of wound dressings to a first inlet configured to be in fluid communication with the negative pressure source (tube 124, 126; [0019]; Fig. 1 and 2; tubes 124 and 126 are fluid flow paths between the negative pressure source 104, 204 and the tissue site 101 or dressing 102, 106), the first fluid flow path including, 
a second fluid flow path configured to fluidically connect a second wound dressing of the plurality of wound dressings to a second inlet configured to be in fluid communication with the negative 
a controller (controller 212; para [0041]; Fig. 1) configured to operate the negative pressure source (para [0041] teaches the controller may be communicatively coupled to the first pump 201), the controller further configured to: 
determine a total rate of flow in the plurality of fluid flow paths (para [0053] teaches the controller is in communication with a flow meter and determines the total rate of flow in the plurality of fluid paths); 
detect a presence of at least one operating condition based at least in part on the total rate of flow and at least one of the first expected leak rate or the second expected leak rate (para [0078]-[0084]; Fig. 6 illustrate at least one operating condition, a blockage in the system); and 
provide indication of the at least one operating condition (para [0027] teaches alarm indicators).

Smith does not explicitly disclose the claim limitation a first aperture configured to admit fluid external to the first fluid flow path into the first fluid flow path, wherein the first aperture is associated with a first expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path via the first aperture.  Para [0035] of Smith does teach a fluid flow path connected to a patient leaks typically at connection points such as where adhesives are used to attach the fluid flow path comprising a dressing to a user.  Para [0035] states “Thicker adhesives, or combinations of adhesives, may be applied in some embodiments to improve the seal and reduce leaks.  A leak is simply a hole, or aperture, present in a fluid flow path.  If the fluid flow path is under negative pressure, then an aperture, or leak or hole typically at connection points sealed to a dressing by an adhesive (for example), in the fluid flow path will draw fluid (atmospheric air) into the fluid pathway.  Para [0084] of Smith teaches the identification of leaks and regulating air flow and pressure of the system in response to a leak.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith  such that a first aperture is configured to admit fluid external to the first fluid flow path into the first fluid flow path, wherein the first aperture is associated with a first expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path via the first aperture as suggested by Karpowicz to establish a control leak such that deviation from the reference airflow (as a result of the controlled leak) can be detected as an indication of a change in operation.
Smith does not explicitly disclose the claim limitation wherein a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the second aperture is associated with a second expected leak rate corresponding to a flow of fluid admitted into the second fluid path via the second aperture, wherein the second expected leak rate is different than the first expected leak rate.  
As stated above, Karpowicz teaches pump systems for applying negative pressure to a wound (Abstract).    Para [0015] teaches the invention provides a reference airflow rate (or “controlled leak”) to the suction source when the system is in operation, such that deviation from the reference airflow can 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith  such that a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the second aperture is associated with a second expected leak rate corresponding to a flow of fluid admitted into the second fluid path via the second aperture, wherein the second expected leak rate is different than the first expected leak rate as suggested by Karpowics to create a reference airflow rate (as a result of the controlled leak) such that deviation from the reference airflow can be detected as an indication of a change in operation.  The reference airflow of the first controlled leak may be the same or different from the first controlled leak and it would have been obvious prior to the filing date of the present invention to try the first and second control rates having the same or different flow rate, from these finite number of identified, predictable solutions, of identifying reference airflows with a reasonable expectation of success.  MPEP 2142, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding claim 2, dependent from claim 1, Smith discloses the claim limitation wherein the at least one operating condition comprises one or more of a blockage condition, a system blocked condition, or a normal operation condition (canister blocked block 604; Fig. 6, para [0078-[0084]).  

plurality of fluid flow paths (the two fluid flow paths 124, 126 illustrated in Fig 1 and 2) by measuring a speed of the motor (para [0053] states “A controller may receive the determined flow rate and determine a total volume of fluid delivered in response. In some embodiments, a flow meter may be a tachometer operatively coupled to a pump motor. The tachometer may be calibrated to provide an estimated flow rate based on pump characteristics in response to a pump speed.”).  

Regarding claim 12, dependent from claim 1, Smith discloses the claim limitation further comprising a canister (canister 116, 118 positioned between the negative pressure source 104 and the dressings 102, 106 attached to wounds; para [0019]; Fig. 1 and 2)) configured to collect fluid aspirated from the plurality of wounds.  

Regarding claim 28, dependent from claim 1, Smith teaches wherein the total rate of flow comprises the total rate of flow in the plurality of fluid flow paths at steady state operation (para [0027] teaches the therapeutic pressure at which negative-pressure therapy is perform referring to it as the therapy pressure.  The maintained therapy pressure is the steady state operation of the system; para [0008], [0081]-[0083],  teaches the monitoring of the first fluid flow rate, the second fluid flow rate and how the system regulates the total fluid flow rate as illustrated in Fig. 5-7).  

Regarding claim 29, dependent from claim 1, Smith does not explicitly disclose the claim limitation wherein the controller is configured to determine the total rate of flow without using a flow sensor.
flow rate is approximately proportional to pump speed, such that the flow rate of the system can be detected indirectly by measuring the motor speed or pump speed. A pressure transducer combined with an algorithm or look-up table may be used to correct motor and pump speed to flow for compressibility effect. Thus a motor speed indicator or tachometer may be the preferred monitoring instrument to provide input to the flow monitor. However, other flow rate monitoring instruments could be used, including but not limited to target meters, rotometers, turbine meters, mass flow meter, differential pressure cells, and hot wire anemometers.”  Karpowicz teaches there are multiple ways of measuring flow rate during NPWT without using a flow sensor, or substituting a flow sensor for measuring flow rate with one of the above identified means of measuring motor speed of the pump as suggested by Karpowicz.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that the controller is configured to determine the total rate of flow without using a flow sensor as suggested by Karpowicz by measuring the motor speed of the pump.

Regarding claim 30 (as best understood based on the 112(b) rejection above), dependent from claim 1, Smith does not explicitly disclose the claim limitation wherein the at least one of the first expected leak rate or the second expected leak rate includes the first expected leak rate and the second expected leak rate. Smith does teach in para [0053] that the controller receives the determined flow rate and determines the total volume of fluid delivered in response.  Para [0084] teaches the use of second pump to make up for typical dressing leaks identified in the system by sensors and the controller so that the controller can regulate pump speed to maintain therapeutic pressure levels (at steady state).

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that at least one of the first expected leak rate or the second expected leak rate (the reference airflow rate) includes the first expected leak rate (from the first controlled leak) and the second expected leak rate (from the second controlled leak) rate as suggested by Karpowicz to determine if the system is operating normally or abnormally.

Claim 3, 5, 7-8, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0231021 A1), in view of Fowler (WO 2016/018448). 
Regarding claim 3 (as interpreted based on the claim objection above), dependent from 2, Smith and Karpowicz do not explicitly disclose the claim limitation wherein the controller is further configured to: 
based at least in part on a determination that the total rate of flow does not satisfy any of first, second or third flow thresholds, provide an indication that the system blocked condition exists or an indication that the blockage condition exists in each of the plurality of fluid flow paths (para [0059] of Karpowicz states “A flow rate higher than the reference airflow indicates leakage, while a flow rate lower than the reference airflow indicates blockage or occlusion of a full waste collector); -2-Application No.: 16/494224 

based at least in part on a determination that the total rate of flow satisfies the second flow threshold and does not satisfy the third flow threshold, provide an indication that the blockage condition exists in the first fluid flow path; and 
based at least in part on a determination that the total rate of flow satisfies the third flow threshold, provide an indication that the normal operation condition exists, 
wherein the third flow threshold corresponds to higher flow than the first and second flow thresholds and the second flow threshold corresponds to higher flow than the first flow threshold,
wherein the first flow threshold corresponds to the expected first leak rate, the second flow threshold corresponds to the expected second leak rate, and the third flow threshold corresponds to an aggregation of the expected first leak rate and the expected second leak rate.
Smith does not explicitly disclose the claim limitation the first flow threshold corresponding to the first expected leak rate, the second flow threshold corresponding to the second expected leak rate and wherein the first flow threshold corresponds to the expected first leak rate, the second flow threshold corresponds to the expected second leak rate.  
As stated in claim 1, from which this claim is dependent, Smith is modified by Karpowicz to include two controlled leaks and two reference leak rates (a first and second flow threshold) wherein the first and second flow threshold correspond to the first and second controlled leaks respectively.
Smith does not explicitly disclose the claim limitations: 1) a third flow threshold, 2) based at least in part on a determination that the total rate of flow does not satisfy any of the first, second, or 
Para [0078] of Smith does teach the controller 312 may monitor one or more pressure sensors or flow sensors to determine if there is fluid flow through canister 318 or 316 to determine if there is blockage. Para [0016]-[0017] of Karpowicz teaches the use of circuitry to regulate airflow. Para [0059] of Karpowicz teaches a flow rate higher than the reference airflow indicates leakage, while a flow rate lower than the reference airflow indicates blockage of occlusion or a full waste collector.
However, in a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds teaching three flow thresholds and how to identify blockage.  Para [0007] states “The controller can be further configured to utilize the averages of the first and second plurality of motor speeds to determine at least one of presence of one or more leaks in the fluid flow path, presence of one or more blockages in the fluid flow path, low negative pressure in the fluid flow path, and high negative pressure in the fluid flow path.”  Para [0011] states “The method can further include utilizing the averages of the first and second plurality of motor speeds to determine at least one of presence of one or more leaks in the fluid flow path, presence of one or more blockages in the fluid flow path, low negative pressure in the fluid flow path, and high negative pressure in the fluid flow path.”  a first blockage threshold corresponding to aspirating fluid from the wound or a second blockage threshold corresponding to aspirating fluid from the at least two wounds.” Para [0007], [0011], and [0015] teach a first flow threshold (first blockage threshold for the first fluid path) and a second flow threshold (second blockage threshold for the second fluid path). Para [0005] states “The controller is configured to receive measurement of pressure in the fluid flow path from the pressure sensor, determine a rate of flow in the fluid flow path, upon initiation of negative pressure wound therapy.” Para [0005] teaches the determination of a third flow threshold is the total fluid flow rate of the system.  Para [0077] determines a blockage exists on the alarm screen 600A; para [0077]; Fig 6A. 
In addition, Fowler teaches system and methods for applying reduced pressure therapy to wounds.  Para [0104] states” Flow rate can be measured in standard liters per minute (SLPM) or any other suitable measurement unit. As explained below, the determined flow rate [normal operation conditions] can be compared to various flow rate thresholds, such as blockage threshold, leakage threshold, and maximum flow rate threshold, to determine a presence of a particular condition, such as a blockage, leakage, over vacuum, etc.”  Para [0105] teaches how to measure the rate of flow of a fluid path under normal operation conditions.  
In other words, Fowler teaches a controller configured to: based at least in part on a determination that the total rate of flow does not satisfy any of first, second, or third flow thresholds (the alarm will not be activated), provide an indication that the system blocked condition exists or an 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller of the negative pressure wound therapy apparatus of Smith as described above as suggested by Fowler such that it provides an indication that the blockage condition exists.

Regarding claim 5. (Original) The apparatus of claim 3, Smith is silent regarding the claim limitation wherein the first expected leak rate corresponds to a rate of flow in the first fluid path under 
As stated in claim 1, Smith is modified by Karpowicz to include two controlled leaks and two reference leak rates. 
In a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds.  Para [0104] states” Flow rate can be measured in standard liters per minute (SLPM) or any other suitable measurement unit. As explained below, the determined flow rate [normal operation conditions] can be compared to various flow rate thresholds, such as blockage threshold, leakage threshold, and maximum flow rate threshold, to determine a presence of a particular condition, such as a blockage, leakage, over vacuum, etc.”  Para [0105] teaches how to measure the rate of flow of a fluid path under normal operation conditions. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller of the negative pressure wound therapy apparatus of Smith such that the expected first rate of flow corresponds to the rate of flow in the first fluid path under normal operation condition, and wherein the expected second rate of flow corresponds to the rate of flow in the second fluid path under normal operation conditions as suggest by Kapowicz and Fowler to determine the presence of a particular condition, such as a blockage or leakage.

Regarding claim 7, dependent from claim 1, Smith is silent regarding the claim limitation further comprising an electronic display, wherein the controller is further configured to provide on the electronic display a graphical representation of a rate of flow in at least one of the plurality of fluid flow paths.  Smith disclose a user interface in para [0047] and a display in para [0027]. 

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the display of the negative pressure wound therapy apparatus of Smith such that the controller is further configured to provide an electronic display a graphical representation of the rate of flow in at least one of the plurality of fluid flow paths as taught by Fowler.

Regarding claim 8, dependent from claim 7, Smith discloses the claim limitation wherein the graphical representation comprises a graphical representation of a gauge. Smith disclose a user interface in para [0047] and a display in para [0027]. 
In a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds with electronic displays.  Para [0006] states “In certain embodiments, the apparatus of any of the preceding paragraph includes a housing that has an electronic display, and the controller is further configured to provide on the display a graphical representation of the rate of flow in the fluid flow path in response to detecting presence of one or more leaks. The graphical representation of the rate of flow in the fluid flow path can include a gauge.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 10. (Original) The apparatus of claim 9, Smith is silent regarding the claim limitation further comprising a tachometer configured to measure the speed of the motor. Para [0053] of Smith states “The tachometer may be calibrated to provide an estimate flow rate based on pump characteristics in response to a pump speed.”)
In a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds with a tachometer.  Para [0101] states “For example, the pump assembly can measure the speed (e.g., as frequency) of the vacuum pump motor by using a tachometer.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that a tachometer is configured to measure the speed of the motor as taught by Fowler. 
  
Regarding claim 11, dependent from claim 9, Smith is silent regarding the claim limitation wherein the controller is further configured to measure a first plurality of motor speeds during a first period of time and to average the first plurality of motor speeds, the average being indicative of the total rate of flow.
In a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds with a tachometer.  Para [0101] teaches the use of a tachometer to measure the speed of a vacuum pump motor over time and to average the first plurality of motor speeds, the average (of a plurality of motor speeds) being indicative of the total rate of flow [flow rate of the system]).  


Regarding claim 16, dependent from claim 1, Smith is silent regarding the claim limitation wherein the controller is further configured to generate one or more graphical user interfaces (GUIs).  Para [0027] of Smith teaches the apparatus includes processing units, memory, databases and display devices.
In a similar art, Fowler teaches system and methods for applying reduced pressure therapy to wounds, the systems including graphical user interfaces.  Para [0006] states “In certain embodiments, the apparatus of any of the preceding paragraph includes a housing that has an electronic display, and the controller is further configured to provide on the display a graphical representation of the rate of flow in the fluid flow path in response to detecting presence of one or more leaks. The graphical representation of the rate of flow in the fluid flow path can include a gauge.”   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that the controller is further configured to generate one or more graphical user interfaces (GUIs) to represent the rate of flow in the fluid path as taught by Fowler.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0231021 A1), in view of Locke (US 2013/0131616 A1). 

Smith is silent regarding the claim limitation the connector comprising: a plurality of dressing conduit attachment portions fluidically connected to a negative pressure attachment portion via a joint, the plurality of dressing conduit attachment portions comprising: a first dressing conduit attachment portion including a first shaft extending away from the joint and including the first inlet distal the joint, the first inlet configured to fluidically connect the first fluid flow path to the negative pressure source, and a second dressing conduit attachment portion including a second shaft extending away from the joint and including the second inlet distal the joint, the second inlet configured to fluidically connect the second fluid flow path to the negative pressure source, and the negative pressure attachment portion including a third shaft extending away from the joint and including a third inlet distal the joint, the third inlet configured to fluidically connect to an inlet of the negative pressure source. 
In a similar art, Locke teaches reduce pressure dressings including: 
a plurality of dressing conduit attachment portions (the first, second, third and fourth inlet of multi multi-path connector 961; para [0061]; illustrated on annotated Fig. 9) fluidically connected to a negative pressure attachment (supply tube 963; para [0061]; Fig. 9) portion via a joint (the multi-path connector 961 is a joint connecting the first, second, third and fourth inlet and shafts ; para [0061]; as illustrated in annotated Fig. 9 below), the plurality of dressing conduit attachment portions (multi-path connector 961; para [0061]; Fig. 9) comprising:
 a first dressing conduit attachment portion (first inlet of multi-path connector 961; para [0061]; annotated Fig. 9) including a first shaft (illustrated in annotated Fig. 9 provided below) extending away 
a second dressing conduit attachment portion (second inlet of multi-path connector 961; para [0061]; annotated Fig. 9) including a second shaft (illustrated in annotated Fig. 9 provided below) extending away from the joint (multi-path connector 961; para [0061]; Fig. 9) and including the second inlet (first end 957 of the multi-lumen reduced-pressure delivery tube 956; para [0061]; Fig. 9; located distal the joint) distal the joint (multi-path connector 961; para [0061]; Fig. 9), the second inlet (first end 957 of the delivery tube 956 connected to multi-path connector 961; para [0061]; Fig. 9; is fluidically connected to the negative pressure source 964) configured to fluidically connect the second fluid flow path to the negative pressure source (reduced pressure source 964; para [0063]; Fig. 9), and 
the negative pressure attachment portion (supply tube 963; para [0061]; Fig. 9) including a third shaft (illustrated in annotated Fig. 9 provided below) extending away from the joint (the multi-path connector 961 is a joint connecting the first, second, third and fourth inlet and shafts ; para [0061]; as illustrated in annotated Fig. 9 below) and including a third inlet (first end 957 of the multi-lumen reduced-pressure delivery tube 963 connected to the shaft of the multi-path connector 961; para [0061]; illustrated in annotated Fig. 9 below) distal the joint (the multi-path connector 961 is a joint connecting the first, second, third and fourth inlet and shafts ; para [0061]; as illustrated in annotated Fig. 9 below), the third inlet configured to fluidically connect to the negative pressure source (negative pressure source 964).

    PNG
    media_image1.png
    856
    708
    media_image1.png
    Greyscale

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that it has a plurality of dressing conduit 

Regarding claim 14, dependent from claim 13, Smith is silent regarding the claim limitations:  further comprising a third fluid flow path configured to fluidically connect a third wound dressing to a fourth inlet configured to be in fluid communication with the negative pressure source, the third fluid flow path including a third aperture configured to admit fluid external to the third fluid flow path into the third fluid flow path, wherein the third aperture is associated with a third expected leak rate corresponding to a flow of fluid admitted into the third fluid flow path via the third aperture, and wherein the third expected leak rate is different from the first expected leak rate and the second expected leak rate.
However, in a similar art, Locke teaches the claim limitations reduce pressure dressings including: 
 further comprising a third fluid flow path (multi-lumen reduced-pressure delivery tube 956; para [0061]; Fig. 9) configured to fluidically connect a third wound dressing (dressing 914; para [0057]; Fig. 9) to a fourth inlet (the fourth inlet of the multi-path connector 961 connected to the first end 957 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Smith such that it further comprises a third fluid flow path configured to be fluidically connected to a third wound dressing to a fourth inlet configured to be in fluid communication with the negative pressure source as suggested by Locke to apply NPWT to multiple wound sites.
Locke and Smith are silent regarding the claim limitation the third fluid flow path including a third fluid aperture configured to admit fluid external to the third fluid flow path into the third fluid flow path, wherein the third aperture is associated with a third expected leak rate corresponding to a flow of fluid admitted into the third fluid flow path via the third aperture, and wherein the third expected leak rate is different from the first expected leak rate and the second expected leak rate. 
In a similar art, Karpowicz teaches pump systems for applying negative pressure to a wound (Abstract).    Para [0015] teaches the invention provides a reference airflow rate (or “controlled leak”) to the suction source when the system is operation, such that deviation from the reference airflow can be detected as an indication of a change in operation.  Para [0029] states “In a preferred embodiment, a calibrated vent in the suction conduit or tube near the wound dressing establishes the reference airflow by effectively providing a controlled leak rate. The calibrated vent may include, but is not limited to, an orifice, a needle valve, or a sintered porous element. Preferably the vent is located in the tube just outside of the wound cover.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
The reference airflow of the first controlled leak may be the same or different from the second or third controlled leak and it would obvious to try that the different flow rates so that they are the same or different.  It would have been obvious to choose before the effective filing date of the present invention to make the first, the second and the third expected leak rates have the same or different flow rate, from a finite number of identified, predictable solutions of controlling flow rates with a controlled leak or valve, for the purpose of identifying reference airflows and detecting changes in operation as discussed above with a reasonable expectation of success.  MPEP 2142, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 15, dependent from claim 14, Smith is silent regarding the claim 15 claim limitations.
In a similar art, Locke teaches reduce pressure dressings including: 
wherein the plurality of dressing conduit attachment portions (the first, second, third and fourth inlet of multi multi-path connector 961; para [0061]; illustrated on annotated Fig. 9) configured to connect the negative pressure source (reduced pressure source 964; para [0063]; Fig. 9) to the plurality of fluid flow paths (First, Second and Third Fluid Pathway illustrated in annotated Fig. 9 above) further comprises a third dressing conduit attachment portion (fourth inlet of fourth shaft of multi-path connector 961; para [0061]; annotated Fig. 9))  including a fourth shaft (illustrated in annotated Fig. 9 .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781             

/PHILIP R WIEST/Primary Examiner, Art Unit 3781